Exhibit 10.36

The Addus HomeCare Corporation (the “Corporation”) updated independent director
compensation policy provides that independent directors receive an annual
retainer of $22,500 for service on the Corporation’s board of directors, $1,500
per in-person scheduled board meeting (whether attended in person or
telephonically) and $750 per telephonic board meeting. The chairmen of the
Corporation’s audit committee, compensation committee and nominating and
corporate governance committee receive an additional annual retainer of $12,000,
$7,500 and $5,000, respectively. Independent directors who serve on committees
receive $1,000 per committee meeting attended. Independent directors are
reimbursed for reasonable expenses incurred in attending board of directors
meetings, committee meetings and stockholder meetings. In addition, each
independent director is entitled to receive an annual grant of restricted shares
of the Corporation’s common stock valued at $10,000, which shall be awarded two
(2) business days after the Corporation files its Annual Report on Form 10-K
with the Securities and Exchange Commission. Each grant of restricted stock to
an independent director shall vest on the next anniversary of the date on which
such director received his initial grant of restricted stock. The foregoing
independent director compensation is subject to review and adjustment on the
recommendation of the Corporation’s nominating and corporate governance
committee.